Marbton, J.
This was an action brought on a recognizance in a bastardy case. The declaration was demurred to and the demurrer sustained.
Two positions are taken in this Court in support of the judgment which we will consider in their order.
First, that the police court of the city of Grand.Bapids has no jurisdiction in bastardy cases.
In support of this position it is said that the act conferring jurisdiction upon that court gives the police justice power to hear, try and determine all cases of misdemeanor and of a quasi criminal nature, and also to hear and examine and hold to bail persons charged with the commission of felonies, and that the offence charged in this case was not a felony.
Proceedings under the bastardy act are special, and unlike *494criminal examinations for felonies. They are not even criminal in the proper sense of the term. The primary object is to protect the public against the danger of being obliged to support the child. The proceedings are carried1 on in the name of the people and the expense of enforcing obedience falls upon the people and not upon the complaining witness; while the rules applicable to civil cases, as to* the weight of testimony, govern: Semon v. People 42 Mich. 141; Sutfin v. People 43 Mich. 37; Waite v. Washington 44 Mich. 389. The proceedings therefore cannot be classed as strictly criminal or civil in their nature but partake somewhat of the elements of both. They are quasi criminal in so far as the aim is to protect the public. They partake somewhat of the nature of criminal cases. A complaint is made and a warrant issued thereon which may be executed in any part of the State, and the defendant may be committed until he shall enter into a recognizance, and he may be relieved under the statute applicable to the relief of poor prisoners committed on execution for debt. 1 Comp. L., chap. 54, pp. 647-649.
The Police Court of Grand Rapids is given jurisdiction to hear, try and determine all cases of misdemeanors and of' a quasi criminal nature committed within the corporate limits of the city, formerly within the jurisdiction of justices, and the police justice may issue process on, hear, examine and hold to bail persons charged with the commission of felonies. The intention undoubtedly was to give-the police court, in criminal and quasi criminal offenses, the jurisdiction, as to offenses committed within the city, the same as had been possessed by justices of the peace. To this extent the jurisdiction given was exclusive and original according to the express provisions o£ the act., Laws 1879, p. 68. That justices of the peace did have jurisdiction in bastardy cases is clear, and we are of opinion that jurisdiction in this class of cases was conferred upon or given to the police court, under the power to hear, try and determine cases of a quasi criminal nature. The determination of the> *495police justice under the authority conferred need not necessarily be final in its nature.
The next objection urged is that the recognizance required Phalen to be and appear at the then next term of the Superior Court, on the first day of the term; that he did appear; that the cause was continued at his request until the next term thereafter, at which term he did not appear; and that having appeared at the first term he performed fully the condition of the recognizance.
By the terms of this recognizance Phalen was bound to-appear day by day, and not depart from said court without leave. Now whatever the common law rule in such cases may have been, — see People v. Dennis 4 Mich. 617, — the statute under which this recognizance was given, provided that a continuance of the cause might be granted, and that such recognizance should remain in force until final judgment, and also provided that the sureties might have the defendant required to enter into a new recognizance. § 1975. We are of opinion therefore that under this statute, in force when this recognizance was entered into, the position assumed is not well taken.
The judgment must therefore be reversed, as no other questions are raised, with costs, and the case remanded for trial.
The other Justices concurred.